DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (Amended): please amend to read as “the first dispenser and the second dispenser being configured to adjust a distance between the one of the first dispenser and the second dispenser by moving the one of the first dispenser and the second dispenser a distance in one of the X axis direction and the Y axis direction separate from and in addition to the X axis and Y axis movement provided by the gantry” on Pg. 22, lines 12-16.

Claim 15 (Amended): please amend to read as “the at least one electronic substrate” in the last line.

Claim 16 (Amended): please amend to read as follows:
 	“the at least one electronic substrate” in lines 1-2;
at least one electronic substrate” in lines 2-3.

Claim 17 (Amended): please amend to read as “the at least one electronic substrate” in lines 1-2.

Claim 18 (Amended): please amend to read as “the at least one electronic substrate” in the last line.

Claim Interpretation (1)
Claim limitation “automatic adjustment mechanism” in claim 1 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “mechanism” coupled with functional language “automatic adjustment” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “mechanism” is merely a generic placeholder for the term “means.”
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the combination of a mounting block, bracket, linear bearing, ball screw, and servo motor corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 11, lines 27-32 through Pg. 12, lines 1-20).


Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 17 has/have been interpreted to cover any art-recognized structure capable of carrying out the claimed function, such as a photocell (Spec., Pg. 9, lines 15-29). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). See MPEP 2181(II)(A).

Claim Interpretation (2)
	The limitation “dispensing operation” in claim 1 has been interpreted according to Applicant’s specification to refer to active dispensing of material (Spec., Pg. 13, lines 22-28).

The limitation “properly positioned” in claim 1 has been interpreted according to Applicant’s specification to refer to the first and second patterns being aligned with each other (Spec., Pg. 13, lines 10-21; Drawings, Fig. 5).

The recitation “each of the first dispenser and the second dispenser” in claim 13 provides proper antecedent basis for “the dispenser” subsequently recited in claims 13 and 14. Similarly, the recitation “each of the first dispenser and the second dispenser” in claim 15 provides proper antecedent basis for “the dispenser” subsequently recited in claims 15-17.

Double Patenting
	No double patenting rejection is deemed applicable since the method claim 1 of US Patent 9775250 to Reid is patentably distinct in scope from method claim 1 of the instant application.

Information Disclosure Statement
Information considered by the Office in parent applications related to the instant application has been re-considered. A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent. See MPEP 609.02(II)(A)(2). The information disclosure statement (IDS) submitted on 2/26/2021 with the instant application has been considered.

Reasons for Allowance
Claims 1-19 are allowed. The invention of independent claim 1 is drawn to a method of dispensing an assembly material on at least one electronic substrate. The cited prior art of record, whether alone or in combination, fails to teach or fairly suggest, 
Read (US 20080296315), the closest cited prior art of record, teaches a method of dispensing an assembly material on at least one electronic substrate, the method comprising: delivering at least one electronic substrate 12 to a dispense position within a dispensing apparatus 10 (para 0028; see for example Fig. 1), the dispensing apparatus 10 comprising: a frame 20 including a gantry 24 configured to provide movement in X axis and Y axis directions (para 0029-0030; see for example Figs. 1 and 2), a first dispenser 14 and a second dispenser 16 coupled to the gantry 24, the first dispenser 14 and the second dispenser 16 each being configured to dispense material (para 0029-0030; see for example Fig. 2), one of the first dispenser 14 and the second dispenser 16 being coupled to the gantry 24 by a non-automated adjustment mechanism 52 (para 0040, 0042; see for example Fig. 5), the first dispenser 14 and the second dispenser 15 being configured to adjust a distance between the one of the first dispenser 14 and the second dispenser 16 by moving the one of the first dispenser 14 and the second dispenser 16 a distance in one of the X axis direction and the Y axis direction separate from and in addition to the X axis and Y axis movement provided by the gantry 24 (para 0040, 0042; see for example Fig. 5), an imager 38 coupled to one of the frame 20 and the gantry 24, the imager 38 being configured to capture at least one 
However, Read neither teaches the claimed automated adjustment mechanism, adjusting a spacing between the first dispenser and the second dispenser during a dispensing operation, nor dynamically positioning the one of the first dispenser and the second dispenser during the dispensing operation if the first pattern and the second pattern are not properly positioned.
Shimoda (US 20050056215, already of record) teaches performing a dispensing operation on a first pattern and a second pattern simultaneously with a first dispenser and a second dispenser, respectively, and dynamically positioning one of the first dispenser and the second dispenser while continuing the dispensing operation (para 0069; see for example Figs. 1 and 5). However, Shimoda fails to teach carrying out this operation based on the first and second patterns being improperly positioned. Rather, Shimoda prevents the dispensing operation from occurring if the patterns are not properly positioned (para 0058-0059).
Birmingham (USP 6689219, already of record) is considered to disclose teaching a controller (13) configured to control an automatic adjustment mechanism (10) to dynamically position a dispenser (20) (i.e., correct the dispense path) while continuing a dispensing operation, if a substrate is not properly positioned (col. 3, lines 33-67 through col. 4, lines 1-24; see for example Figs. 2, 3, 5, and 6). However, the apparatus 
Miyata (JP200972648, already of record) teaches a second nozzle coupled to a gantry by an automatic adjustment mechanism configured to change the spacing in the Y-axis direction between first and second nozzles separate and in addition to any movement provided by the gantry (‘648: para 0172-0217; see for example Figs. 13, 14, and 16). However, Miyata ‘648 fails to teach dynamically positioning the dispenser while continuing the dispensing operation based on improper positioning of patterns. Rather, Miyata teaches adjusting the inter-nozzle distance prior to the dispense operation to avoid changing the inter-nozzle distance during the dispense operation (‘648: para 0216).
Miyata (JP200966583, already of record) teaches a second nozzle coupled to a gantry by an automatic adjustment mechanism configured to change the spacing in the Y-axis direction between first and second nozzles separate and in addition to any movement provided by the gantry (‘583: para 0126-0155; see for example Figs. 8-10). Similarly, Miyata ‘583 fails to teach dynamically positioning the dispenser while continuing the dispensing operation based on improper positioning of patterns. Instead, Miyata teaches adjusting the inter-nozzle distance between dispensing operations to minimize or avoid changing the inter-nozzle distance during the dispensing operation on a single pattern (para 0131, 0144). Specifically, Miyata ‘583 neither verifies pattern alignment nor dynamically positions the second nozzle in a scenario where row K and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717